 Case 2:17-cv-07892-JVS-JDE Document 142 Filed 02/18/21 Page 1 of 2 Page ID #:3525




 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     MONICA GARCIA, and A.G., J.G.,         ) Case No. 17-CV-07892-JVS (JDEx)
11
     and C.G., Minors, by and through their ) Consolidated with SACV18-201181-
12   Guardian ad Litem, Dolores Garcia      ) JVS (JDEx)
13                                          )
                 Plaintiffs,                ) ORDER FOR ENTRY OF
14   v.                                     ) DISMISSAL WITH PREJUDICE
15                                          ) OF ENTIRE ACTION
     COUNTY OF ORANGE, ORANGE               )
16
     COUNTY SOCIAL SERVICE                  )
17   AGENCY, COUNTY OF ORANGE               )
18   CHILDREN AND FAMILY                    )
     SERVICES, AND ORANGEWOOD               )
19   CHILDREN’S AND FAMILIES                )
20   CENTER, and Does 1 through 50          )
     Inclusive.                             )
21
                                            )
22                           Defendants.    )
23
                                            )
           The Court, upon review of the parties Stipulation for Entry of Dismissal with
24
     Prejudice of Entire Action (ECF No. 141), and for good cause shown, enters its Order
25
     Dismissing the above entitled action with prejudice.
26
27
28


                                                 1
 Case 2:17-cv-07892-JVS-JDE Document 142 Filed 02/18/21 Page 2 of 2 Page ID #:3526




 1             IT IS SO ORDERED.
 2
 3   DATED: 2/18/21
 4
 5
                                Honorable James Selna
                                Judge of the United States District Court
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            2
